Name: Commission Regulation (EEC) No 2430/86 of 31 July 1986 amending Regulation (EEC) No 1380/86 as regards the beef products which may be taken into intervention in certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 86 Official Journal of the European Communities No L 210/41 COMMISSION REGULATION (EEC) No 2430/86 of 31 July 1986 amending Regulation (EEC) No 1380/86 as regards the beef products which may be taken into intervention in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1345/86 of 6 May 1986 fixing the guide price and intervention price for adult bovine animals for the 1986/87 marketing year (3), and in particular Article 3 (4) and (5) thereof, Whereas , by Regulation (EEC) No 869/84 (4), the Council decided , by way of an experiment, to implement for a period of three years the Community scale for the classifi ­ cation of carcases of adult bovine animals established under Council Regulation (EEC) No 1208/81 (*), in connection with intervention measures ; whereas the cate ­ gories and qualities of products which may be bought in by the intervention agencies must therefore be defined on the basis of the said scale, in applying from the beginning of the 1986/87 marketing year a single purchase price in the Community as constituted on 31 December 1985 ; Whereas pursuant to the provisions of Council Regulation (EEC) No 1302/73 of 15 May 1973 laying down general rules for intervention on the market in beef and veal (6), as last amended by Regulation (EEC) No 427/77 Q, the qualities and presentations of products bought in must be determined while taking account, of the financial burden on the Community ; whereas application of these criteria in the present situation on the beef market at the start of the period for the marketing of grass feed cattle indicates that category C should be included temporarily in the list of products which may be taken into intervention in the Federal Republic of Germany in order to cope with the substantial seasonal supplies of this category of animal ; Whereas Commission Regulation (EEC) No 1380/86 of 7 May 1986 fixing the buying-in prices for forequarters in the beef and veal sector valid with effect from 12 May 1986 and repealing Regulation (EEC) No 2913/85 (8) should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The part 'Deutschland' in the Annex to Regulation (EEC) No 1380/86 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 18 August 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 119, 8 . 5 . 1986, p. 37 . (4) OJ No L 90 , 1 . 4. 1984, p . 32. 0 OJ No L 123, 7. 5 . 1981 , p . 3 . (6) OJ No L 132, 15 . 5 . 1973, p . 3 . f) OJ No L 61 , 5 . 3 . 1977, p . 16 . (8) OJ No L 120, 8 . 5 . 1986, p. 44 . No L 210/42 Official Journal of the European Communities 1 . 8 . 86 ANEXO  BILAG ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGATO  BIJLAGE  ANEXO -DEUTSCHLAND  Vorderviertel, auf 5 Rippen geschnitten, Fleisch - und KnochendÃ ¼nnung bleiben am Vorderviertel, stammend von : (ECU/Ecus / Ecu) Kategorie A Klasse U2 Kategorie A Klasse U3 Kategorie A Klasse R2 Kategorie A Klasse R3 Kategorie C Klasse U3 Kategorie C Klasse R3 Kategorie C Klasse R4 276,75 274,50 265,50 262,50 262,50 251,25 243,75  Vorderviertel, auf 8 Rippen quergeschnitten, stammend von : Kategorie A Klasse U2 Kategorie A Klasse U3 Kategorie A Klasse R2 Kategorie A Klasse R3 295,20 292,80 283,20 280,00  Vorderviertel, auf 10 Rippen quergeschnitten, stammend von : Kategorie C Klasse U3 Kategorie C Klasse R3 Kategorie C Klasse R4 280,00 268,00 260,00'